Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 1 of 12 PAGEID #: 1




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT CINCINNATI

 MADHAVI BHAMIDIPATI
                                               :       CASE NO. 1:21-cv-485

        Plaintiff                              :       JUDGE:

 vs.                                           :       MAGISTRATE JUDGE:

 PRUDENTIAL INSURANCE COMPANY
 OF AMERICA
 751 Broad St.               :
 Newark, NJ 07102
                             :
                                                       COMPLAINT
 And                                           :

 CINTAS CORPORATION LONG TERM
 DISABILITY PLAN
 ATTENTION: BENEFITS DEPARTMENT
 6800 Cintas Boulevard
 Cincinnati, OH 45262-5737
                              :

        Defendants                             :



        Now comes the Plaintiff, Madhavi Bhamidipati, by and through counsel, and for

 her Complaint hereby states as follows:

                              JURISDICTION AND VENUE

        1.      Jurisdiction of the Court is based upon the Employee Retirement Income

 Security Act of 1974 (ERISA) and, in particular, 29 U.S.C. § 1132(e)(1) and 1132(f).

 These statutory provisions give district courts jurisdiction to hear civil actions brought to

                                              1
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 2 of 12 PAGEID #: 2




 recover benefits due under the terms of Employee Welfare Benefit Plans. In this case,

 the Plaintiff, Madhavi Bhamidipati, asserts a claim for group disability benefits available

 under a long-term disability Plan provided for the employees of Cintas Corporation. The

 Plan and policy documents should be included in the Administrative Record that

 Defendants file with this Court. This action is also brought pursuant to 28 U.S.C. § 1331

 which gives district court’s jurisdiction over actions that arise under the laws of the

 United States.


        2.        The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for

 administrative or internal appeal of benefit denials. Plaintiff has exhausted those avenues

 of appeal.



                                     NATURE OF ACTION

        3.        Plaintiff, Madhavi Bhamidipati, seeks an award of disability benefits,

 including disability income benefits pursuant to an Employee Welfare Benefit Plan

 providing group disability benefits to employees of Cintas Corporation. This action is

 brought pursuant to § 502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B). Plaintiff also

 seeks to enforce the right to future benefits and demand that Defendants account for past

 benefits and pay future benefits.



                                       THE PARTIES

         4.       Plaintiff was an active employee under the Plan and eligible for benefits as

 a qualified employee when her medical condition deteriorated, and she could no longer

 work. Plaintiff is now disabled. Venue is proper in the Southern District of Ohio

                                               2
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 3 of 12 PAGEID #: 3




 Western Division at Cincinnati because the Prudential Insurance Company of America,

 may be found in this district. The Prudential Insurance Company of America conducts

 ongoing business with Hamilton County, Ohio residents, employs Hamilton County,

 Ohio residents and has extensive contacts within Hamilton County, Ohio. Additionally,

 the Plaintiff is a resident and citizen of the United States and the State of Ohio and a

 participant in the Plan.



        5.      At all times relevant hereto, the long-term disability plans constituted an

 “Employee Welfare Benefit Plan” as defined by 29 U.S.C. § 1002(1). Plaintiff became

 disabled while employed under the Plan and has coverage as a Plan participant as defined

 by 29 U.S.C. § 1002(7).



        6.      The Plan’s “Claim Administration” is run by a Plan Fiduciary, which,

 upon information and belief, is The Prudential Insurance Company of America

 (hereinafter, "Prudential"). The Prudential insurance policy issued to Cintas Corporation

 was delivered in the State of Ohio.



                                   STATEMENT OF FACTS

        7.      Madhavi Bhamidipati was hired by Cintas Corporation and worked as a

 Software Engineer Level II, before having to leave work on June 26, 2013. Plaintiff has

 been diagnosed with Persistent Postural-Perceptual Dizziness (hereinafter, "PPPD") and

 has severe symptoms that include, but are not limited to, persistent dizziness, nausea, and




                                             3
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 4 of 12 PAGEID #: 4




 fatigue. According to the Journal of Vestibular Research, PPPD is, "classified as a

 chronic functional vestibular disorder. It is not a structural or psychiatric condition."1



         8.       The occupation of Software Engineer Level II is classified as sedentary in

 physical demand and highly skilled (SVP 8).



         9.       Plaintiff received short-term disability benefits upon her departure from

 work from June 26, 2013 through September 23, 2013.



         10.      Initially, Prudential only paid 5 days worth of benefits to Plaintiff before

 denying her claim on November 15, 2013. This denial of benefits was overturned on an

 appeal dated May 21, 2014.



         11.      Long-term disability (LTD) benefits were paid from September 24, 2013

 through September 24, 2015 for Plaintiff's inability to perform her "own occupation."

 This period of time was paid under the "mental health limitation" in the Prudential policy,

 which limits benefits to 24 months.



         12.      "Mental Illness" is defined in Prudential's policy as, "a psychiatric or

 psychological condition regardless of cause. Mental illness includes but is not limited to

 schizophrenia, depression, manic depressive or bi-polar illness, anxiety, somatization,

 substance related disorders and/or adjustment disorders or other conditions.                       These


 1
  Defined in Diagnostic Criteria for Persistent Postural-Perceptual Dizziness (PPPD) from the Journal of
 Vestibular Research, which is attached to Plaintiff's appeal dated December 9, 2019.

                                                     4
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 5 of 12 PAGEID #: 5




 conditions are usually treated by a mental health provider or other qualified provider

 using psychotherapy, psychotropic drugs, or other similar methods of treatment as

 standardly accepted in the practice of medicine." (Prudential long-term disability policy

 page 20).



        13.     Long-term disability benefits were paid under the "any occupation"

 definition for physical disability from September 24, 2015 until January 11, 2016 when

 Prudential denied Ms. Bhamidipati's long-term disability benefits again and an appeal

 was filed dated August 17, 2016. Prudential redenied the claim on September 12, 2016

 and a second appeal was filed on March 9, 2017. Prudential restarted Plaintiff's long-

 term disability benefits as she proved she continued to have a physical disability.



        14.     The definition of disability for "any occupation" that Plaintiff must meet

 under the Cintas Corporation policy, is as follows: "After 24 months of payments, you

 are disabled when Prudential determines that due to the same sickness or injury: 1) you

 are unable to perform the duties of any gainful occupation for which you are reasonably

 fitted by education, training or experience; and 2) you are under the regular care of a

 doctor."



        15.     "Gainful occupation" means, "an occupation, including self-employment,

 that is or can be expected to provide you with an income within 12 months of your return

 to work, that exceeds: 60% of your monthly earnings, if you are not working." Plaintiff's

 "gainful occupation" occupation wage is $24.52 per hour.



                                              5
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 6 of 12 PAGEID #: 6




        16.     Benefits were paid continuously to Plaintiff under the "any occupation"

 standard for physical disability for nearly 4 years. Prudential denied the claim again on

 June 14, 2019, secondary to its new conclusion that Mrs. Bhamidipati's medical condition

 was "psychogenic" and that no further benefits were payable under the policy because

 Plaintiff had already been paid 24 months of benefits under the "mental health limitation"

 in the policy. Prudential's new "psychogenic" argument was based on an Independent

 Medical Examination completed by a neuro-ophthalmologist, who is not qualified to

 diagnose a "psychogenic" condition.



        17.     An appeal was filed by Plaintiff on December 9, 2019, which included

 updated medical records from Plaintiff's treatment at the Mayo Clinic; opinions from

 Plaintiff's treating psychiatrist and medical professionals hired by the Social Security

 Administration proving that Ms. Bhamidipati does not have a psychiatric or psychogenic

 impairment; the statement under oath of Madhavi Bhamidipati; and multiple medical

 articles concerning PPPD and its origins.



        18.     On January 28, 2020, Plaintiff's counsel wrote to Prudential and advised of

 its responsibility to provide any and all information that was gathered on appeal to

 Plaintiff for a response prior to issuing its second denial. Prudential refused to do so in a

 letter dated January 29, 2020. (Exhibit A) Plaintiff's counsel wrote a second letter on

 February 6, 2020, (Exhibit B) advising the Prudential claim adjuster as to why she was

 incorrect in her interpretation of the new regulations at 29 CFR 2560.503-1.




                                              6
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 7 of 12 PAGEID #: 7




        19.     Despite Plaintiff's counsel's arguments, Prudential issued its second denial

 on February 21, 2020 and a second appeal was filed on December 4, 2020.



        20.     Plaintiff's December 4, 2020 appeal consisted of the Statement under Oath

 of Gregory Kitchener, O.D. of Cincinnati, Ohio, who examined Plaintiff and discussed

 his results in detail which reliably proved that Plaintiff did not have a psychogenic or

 psychological condition.



        21.     In response to Plaintiff's appeal, Prudential obtained an Addendum report

 from Dr. Kitchener and a non-examining file review report from Bryan Ho, M.D. Dr.

 Ho's report speculated that Plaintiff's medical condition was psychogenic in nature.



        22.     On February 1, 2021, Prudential admitted that it had previously

 misapplied the new regulations in welfare benefit claims and provided Dr. Ho's report

 and time to respond to Dr. Ho's conclusions, which were not based on any examination.

 On February 22, 2021, Plaintiff submitted an extensive response to Dr. Ho's report. In

 response, Prudential obtained an Addendum report from Dr. Ho, and Plaintiff responded

 to this Addendum report on March 10, 2021.



        23.     On March 18, 2021, Prudential issued its final denial, which not only

 denied the claim based on the mental health limitation, but also invoked the self-reported

 symptoms limitation as a reason to deny additional benefit payments.




                                             7
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 8 of 12 PAGEID #: 8




        24.       The final denial letter, dated March 18, 2021, stated that Plaintiff has

 exhausted her administrative remedies.



                         FIRST CAUSE OF ACTION
              CLAIM FOR BENEFITS UNDER 29 U.S.C. § 1132(a)(1)(B)

        25.       Plaintiff incorporates as if fully restated herein the allegations in

 paragraphs 1 through 24 of the Complaint.



        26.       Defendant Plan and Prudential failed to exercise the statutorily required

 duty of care and prudence, failing to administer the Plan solely in the interests of the

 participants and beneficiaries as required under 29 U.S.C. § 1104(a)(1), and by denying

 the benefits to the Plaintiff contrary to the law and terms of the Plan. Prudential and the

 Plan have arbitrarily ignored and selectively reviewed documents Plaintiff has submitted

 and has failed to provide a full and fair review.



        27.       Defendant Prudential has an inherent “conflict of interest” as it has a dual

 role as both evaluator and payor of benefit claims, which is to be considered as a factor in

 the review of any benefit determination. The conflict of interest effected the decision to

 deny benefits.     The conflict allowed Prudential an overreliance on non-examining

 physicians’ opinions. The conflict of interest caused Prudential to disregard relevant

 evidence with no explanation and totally or partially caused the denial of benefits without

 using a reasoned process.




                                               8
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 9 of 12 PAGEID #: 9




        28.     While Defendant Prudential may have the authority to make claims

 determinations under applicable law and the language of the Policy, Prudential's

 determinations as Plan Fiduciary are not entitled to deference and the review of any

 benefits determination must be made de novo.



        29.     As a full de novo review of this decision and the evidence in the claim file

 is required by statute, this Court may not abrogate its duty to perform such a review. Any

 failure to provide such a review would violate the US Constitution and deprive Plaintiff

 of constitutional rights, including under Article III and the principles of separation of

 powers, amongst others.



        30.     If the Court determines that an arbitrary and capricious standard of review

 applies to this case rather than a de novo standard, Prudential's denial of benefits must be

 overturned due to the faulty evaluation, confusing methods and below market standards

 employed by Prudential in the evaluation of evidence.           Standards applicable under

 ERISA, including as enumerated by this Court, the Sixth Circuit Court of Appeals and

 the United States Supreme Court have been violated by Prudential and an examination of

 the record reveals that Prudential's decision to discontinue benefits is not the result of a

 reasoned process and that it is, therefore, arbitrary and capricious.



        31.     Prudential and the Plan has violated their duty to provide a full and fair

 review of claimant’s evidence by engaging in the following acts: 1) Defendants have

 ignored evidence supplied by Plaintiff which supports her disability; 2) Defendants relied



                                               9
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 10 of 12 PAGEID #: 10




  upon non-examining peer reviews that mischaracterized Plaintiff’s medical severity; 3)

  Defendants have improperly relied upon conclusion based peer reviews which failed to

  address the claimant’s actual limitations, which included dizziness, weakness, fatigue,

  and an inability to persist; 4) Defendants have engaged in a selective review of evidence

  presented by the claimant; 5) Defendants have speculated, without an actual examination,

  that this claim is based on a mental health condition; and 6) Plaintiff proved that her

  conditions were not psychogenic and Defendant minimalized the evidence by adopting a

  credibility determination made by a non-examining file reviewer.



          32.    Plaintiff has exhausted her administrative remedies and the Plan still

  wrongfully denies benefits to which she is entitled.



          33.    ERISA requires that an Employee Welfare Benefit Plan be established

  and maintained pursuant to a written instrument, 29 U.S.C. § 1192(a)(1).



          34.    The disability Plan under which the Plaintiff Madhavi Bhamidipati was a

  participant at the time of her disability should be included in the Administrative record

  filed with this Court as those documents set forth the sole criteria for benefits for the

  Plaintiff. Defendant's actions that are inconsistent with the plan language are defacto

  arbitrary.



          35.    ERISA provides that an Employee Benefit Welfare Plan shall be

  established and maintained pursuant to 29 U.S.C. § 1192(a)(1). Under the terms of the



                                              10
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 11 of 12 PAGEID #: 11




  Plan, to be filed with the Administrative record, the termination of Plaintiff’s benefits

  was clearly unreasonable and without basis.



         36.    The Plan Administrator, the Plan and Prudential failed to provide a full

  and fair review under 29 CFR 2560.503-1 thereby depriving Plaintiff of her due process.

  See 29 CFR 2560.503-1(g)(1)(v)(A)&(B). The Code of Federal Regulations requires an

  adequate explanation of why the claimant’s evidence was insufficient to award benefits.

  Prudential offered no explanation of why claimant’s evidence was insufficient or why the

  evidence created by examining and/or non-examining physicians was more reliable.



         37.    Plaintiff is entitled to benefits and benefits are due and owing to Plaintiff

  from Defendants in an amount not yet ascertainable. Plaintiff seeks the payment of these

  benefits under 29 U.S.C. § 1132(a)(1).



  WHEREFORE, Plaintiff, Madhavi Bhamidipati, prays for the following relief:

         A.     That the Court enter judgment in Plaintiff Bhamidipati’s favor and against

                the Defendants and that the Court order the Defendants to account and pay

                disability income benefits to Plaintiff Bhamidipati in an amount equal to

                the contractual amount of benefits to which Bhamidipati is entitled;

         B.     That the Court order the Defendants to pay Bhamidipati’s pre-judgment

                interest on all benefits that have accrued prior to the date of judgment and

                enter judgment accordingly and that the Court reserve jurisdiction to

                enforce the equitable decree;



                                             11
Case: 1:21-cv-00485-SJD-KLL Doc #: 1 Filed: 07/21/21 Page: 12 of 12 PAGEID #: 12




         C.      That the Court declare Madhavi Bhamidipati's rights under the ERISA

                 Plan, the ERISA statute, and the applicable insurance laws and order the

                 Defendants to continue paying Plaintiff Bhamidipati benefits until such

                 time as the Court decides that she meets the policy conditions for

                 discontinuance of benefits and this is perfected by an Order of this Court;

         D.      That the Court award the Plaintiff her attorney fees pursuant to 29 U.S.C.

                 § 1132(g), after the filing of a Motion more fully establishing her

                 entitlement to such fees; and

         E.      That Plaintiff recovers any and all other relief to which she may be

                 entitled, as well as the costs of the suit.


  Dated this 21st day of July, 2021




                                         Respectfully submitted,

                                         /s/ Joseph P. McDonald


                                         Joseph P. McDonald (0055230)
                                         McDonald & McDonald Co., L.P.A.
                                         200 E. Spring Valley Rd, Suite A
                                         Dayton, OH 45458
                                         Tel: 937-428-9800
                                         Fax: 937-347-5441
                                         Email: joseph@mcdonaldandmcdonald.com
                                         Attorney for Plaintiff, Madhavi Bhamidipati




                                                 12
